Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.200 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    MARK C. and C.C.,                                    MEMORANDUM DECISION AND
                                                         ORDER GRANTING IN PART [12]
                              Plaintiffs,                DEFENDANTS’ MOTION TO DISMISS
                                                         PLAINTIFFS’ SECOND CAUSE OF
    v.                                                   ACTION

    UNITED HEALTHCARE INSURANCE                          Case No. 2:20-cv-00012-DBB
    COMPANY and the KOHLER CO. GROUP
    HEALTH PLANS,                                        District Judge David Barlow

                              Defendants.



           Plaintiffs allege that Defendants improperly denied benefits for mental health treatment

under an employee welfare benefits plan. Plaintiffs seeks recovery of the costs of those services

under the Employee Retirement Income Security Act of 1974 (ERISA) and the Paul Wellstone

and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (Parity Act). 1 Before

the court is United Healthcare Insurance Company and the Kohler Co. Group Health Plan’s

Motion to Dismiss Plaintiffs’ Second Cause of Action 2 (Motion). Plaintiffs have failed to allege

a plausible second cause of action for violation of the Parity Act. The court grants the Motion

and dismisses Plaintiffs’ Parity Act cause of action without prejudice.




1
    See Complaint, ECF No. 2, filed January 8, 2020.
2
 United Healthcare Insurance Company and the Kohler Co. Group Health Plan’s Motion to Dismiss Plaintiffs’
Second Cause of Action (Motion), ECF No. 12, filed April 3, 2020.
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.201 Page 2 of 8




            Defendants request that the court take judicial notice of the Plan and the complaint filed

in another matter. 3 The court denies this request because the Plan and the other matter’s

complaint are unnecessary for the court to rule on the Motion.

                                              BACKGROUND

            Defendants are United Healthcare Insurance Company and the Kohler Co. Group Health

Plan (Plan). 4 Plaintiffs are Mark C. and his son, C.C. 5 Mark C. was and continues to be a Plan

participant, and C.C. was and continues to be a Plan beneficiary. 6 The Plan is a self-funded

employee welfare benefits plan subject to ERISA. 7

            C.C. received medical care and treatment at Triumph, a residential treatment facility,

from April 6, 2018 to December 19, 2018. 8 Triumph provides sub-acute, inpatient treatment to

adolescents with mental health, behavioral, or substance abuse issues. 9

            United denied coverage for C.C.’s treatment from April 27, 2018 forward based on the

“progress” that C.C. had made and the claim reviewer’s conclusion “that [C.C.’s] condition no

longer me[t] guidelines for coverage of treatment in th[e] setting.” 10 Mark C. submitted a Level

One appeal of this denial. 11 In his Level One appeal, Mark C. asserted that United evaluated


3
 See Defendants United Healthcare Insurance Company and the Kohler Co. Group Health Plans’ Request for
Judical Notice in Support of Their Motion to Dismiss Plaintiffs’ Second Cause of Action, ECF No. 12-1, filed April
3, 2020.
4
    Complaint at 1.
5
    Id.
6
    Id. at ¶ 3.
7
    Id.; 29 U.S.C. § 1001 et seq.
8
    Complaint at ¶ 4.
9
    Id.
10
     Id. at ¶ 22.
11
     Id. at ¶ 23.

                                                                                                                 2
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.202 Page 3 of 8




C.C.’s treatment under the incorrect criteria, noting that United’s rationales “more appropriately

reflected the criteria for acute inpatient care,” and he requested a copy of the Plan documents. 12

United upheld its denial of Plaintiffs’ claim. 13 Mark C. submitted a Level Two appeal 14 and

another request for a copy of the Plan documents. 15 United again upheld its denial of Plaintiffs’

claim. 16 Mark C. subsequently requested an external review of the denial 17 contending that

United continued to evaluate C.C.’s treatment pursuant to the Plan’s acute requirements rather

than the Plan’s sub-acute requirements. 18 He again requested a copy of the Plan documents. 19

The external review agency upheld United’s denial of Plaintiffs’ claim. 20 United did not provide

Mark C. with a copy of the requested Plan documents. 21 As a result of United’s denial of

Plaintiffs’ claim, Plaintiffs filed this lawsuit. 22

                                                     STANDARD
            Dismissal is appropriate under Federal Rule of Civil Procedure 12(b)(6) when the

complaint, standing alone, is legally insufficient to state a claim on which relief may be

granted. 23 Each cause of action must be supported by enough sufficient, well-pleaded facts to be


12
     Id. at ¶¶ 23–25, 30.
13
     Id. at ¶ 31.
14
     Complaint at ¶ 32.
15
     Id. at ¶ 37.
16
     Id. at ¶ 38.
17
     Id. at ¶ 39.
18
     Id. at ¶ 40.
19
     Id. at ¶ 44.
20
     Complaint at ¶ 45.
21
     Id. at ¶ 48.
22
     See generally id.
23
     Fed. R. Civ. P. 12(b)(6); see Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).

                                                                                                                      3
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.203 Page 4 of 8




plausible on its face. 24 In reviewing a complaint on a Rule 12(b)(6) motion to dismiss, factual

allegations are accepted as true and reasonable inferences are drawn in a light most favorable to

the plaintiff. 25 However, “assertions devoid of factual allegations” that are nothing more than

“conclusory” or “formulaic recitation[s]” of the law are disregarded. 26

                                                   DISCUSSION
           United requests that the court dismiss Plaintiffs’ second cause of action alleging violation

of the Parity Act. United argues that Plaintiffs’ Parity Act claim is a “re-packaged claim for

recovery of benefits” under ERISA. 27 United also argues that Plaintiffs have failed to allege a

cause of action for violation of the Parity Act because Plaintiffs have not provided factual

support for covered, analogous medical or surgical services and have not provided factual

support for any disparity between medical or surgical services and mental health treatment. 28 The

court dismisses Plaintiffs’ Parity Act claim for the failure to provide factual support and

accordingly does not address United’s argument that Plaintiffs’ Parity Act claim is duplicative of

their ERISA claim pursuant to 29 U.S.C. § 1132(a)(1)(B).

       A. Plaintiffs Have Not Alleged a Plausible Parity Act Claim.

           The Parity Act requires that “treatment limitations applicable to . . . mental health or

substance use disorder benefits” are “no more restrictive than the predominant treatment

limitations applied to substantially all medical and surgical benefits covered by the plan (or



24
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
25
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
26
     Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).
27
     Motion at 6–11.
28
     Id. at 11–16.

                                                                                                      4
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.204 Page 5 of 8




coverage) and there are no separate treatment limitations that are applicable only with respect to

mental health or substance use disorder benefits.” 29

           To assert a successful Parity Act claim, a plaintiff must establish that a benefits plan, on

its face, discriminates against mental health treatment or coverage, or show that “the plan is

discriminatory in application.” 30 Here, Plaintiffs assert an as-applied claim that is not based on

the terms of the benefits plan but rather on the application of the benefits plan. 31 A plaintiff

asserting an as-applied claim must do more than state conceptually that the mental health

services were treated worse than other services. Although extensive, specific facts are not

required, a plaintiff must allege at least “some facts” showing that disparate treatment occurred. 32

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” 33

           In this case, Plaintiffs allege that “the Plan’s medical necessity criteria for intermediate

level mental health treatment benefits are more stringent or restrictive than the medical necessity

criteria the Plan applies to intermediate level medical or surgical benefits.” 34 Plaintiffs further




29
  29 U.S.C. § 1185a(a)(3)(A)(ii); see 29 C.F.R. § 2590.712(c)(2)(i) (prohibiting a group health plan from applying
“any financial requirement or treatment limitation to mental health or substance use disorder benefits in any
classification that is more restrictive than the predominant financial requirement or treatment limitation of that type
applied to substantially all medical/surgical benefits in the same classification”).
30
   Peter E. v. United HealthCare Servs., Inc., No. 2:17-cv-00435, 2019 WL 3253787, at *3 (D. Utah July 19, 2019);
see also 29 C.F.R. § 2590.712(c)(4)(i) (prohibiting a health plan from imposing nonquantitative treatment
limitations more stringently to mental health and substance use disorder benefits than comparable medical/surgical
benefits “under the terms of the plan (or health insurance coverage) as written” or “in operation, any processes,
strategies, evidentiary standards, or other factors used in applying the [limitation]”).
31
     See Complaint at ¶¶ 58–63.
32
     Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012).
33
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
34
     Complaint at ¶ 58.

                                                                                                                          5
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.205 Page 6 of 8




allege that United “use[s] processes, strategies, standards, or other factors to limit coverage for

mental health or substance use disorder treatment in a way that is inconsistent with, and more

stringently applied, than the processes, strategies, standards or other factors used to limit

coverage for medical/surgical treatment in the same classification.” 35

            United argues that Plaintiffs have not alleged adequate facts identifying a medical or

surgical analogue to C.C.’s mental health treatment and have only made conclusory allegations

that do not identify the comparable sub-acute inpatient treatment setting. 36 United further argues

that Plaintiffs have made only conclusory allegations about any disparity between a medical or

surgical analogue and C.C.’s mental health treatment. 37

            Plaintiffs have alleged facts regarding their own experience. But Plaintiffs have made

only conclusory allegations about any medical or surgical analogue and the as-applied

discrimination involving any analogue. Plaintiffs’ allegations include: “the Plan does not require

individuals receiving treatment at sub-acute inpatient facilities for medical/surgical conditions to

satisfy acute medical necessity criteria in order to receive Plan benefits,” 38 and United’s denial

“process resulted in a disparity because the Plan denied coverage for mental health benefits when

the analogous levels of medical or surgical benefits would have been paid.” 39 These allegations

are conclusory and merely contend that United treats individuals seeking medical or surgical




35
     Id. at ¶ 64.
36
     Motion at 12–13.
37
     Id. at 13–16.
38
     Complaint at ¶ 60.
39
     Id. at ¶ 63.

                                                                                                      6
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.206 Page 7 of 8




benefits differently than those seeking mental health treatment without providing facts about the

alleged disparate treatment.

           Plaintiffs’ “general assertions” of disparate treatment, “without any details whatsoever”

about how United treated comparator medical or surgical claims, are “insufficient to survive a

motion to dismiss.” 40 Conclusory statements and legal conclusions “couched as a factual

allegation” need not be accepted as true in the context of a motion to dismiss and are insufficient

to carry a plaintiff’s Rule 8 burden. 41 Plaintiffs’ factual allegations about United’s conduct

regarding C.C.’s mental health treatment coverage are necessary but form only part of the

required factual pairing of mental health treatment and medical or surgical treatment. These

allegations are thus insufficient to state a Parity Act claim. Although Plaintiffs identify coverage

for skilled nursing facility treatment, inpatient hospice treatment, and rehabilitation treatment as

medical or surgical analogues to coverage for C.C.’s mental health treatment, Plaintiffs supply

no supporting facts about these comparator treatments. Without facts about actual, as-applied,

coverage for analogous medical or surgical treatment, there can be no comparison and thus no

claim. The court requires “plausible grounds to infer” United applied a more restrictive treatment

limitation to mental health coverage than it applied to alleged comparable medical or surgical

coverage. 42



40
     See Khalik, 671 F.3d at 1193.
41
   Papasan v. Allain, 478 U.S. 265, 286 (1986) (“Although for the purposes of this motion to dismiss we must take
all the factual allegations in the complaint as true, we are not bound to accept as true a legal conclusion couched as a
factual allegation.”); Iqbal, 556 U.S. at 678–79 (explaining that the relaxed pleading requirements in Rule 8 of the
Federal Rules of Civil Procedure “marks a notable and generous departure from the hypertechnical, code-pleading
regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions”).
42
     See Twombly, 550 U.S. at 556.

                                                                                                                      7
Case 2:20-cv-00012-DBB-DAO Document 21 Filed 01/28/21 PageID.207 Page 8 of 8




       B. Plaintiffs May Move to Amend their Complaint.
            Plaintiffs requested the medical necessity criteria for skilled nursing facilities in their

appeals of the denial of benefits for Triumph. 43 United contends that the request should have

been directed to the plan administrator, Kohler Co. or its designee. 44 The court does not make a

determination about the proper entity from which Plaintiffs should request the Plan documents,

but does determine that Plaintiffs may have the opportunity to again request the Plan documents

and move to amend their complaint accordingly.

                                                    ORDER
            United’s motion to dismiss is GRANTED. Plaintiffs’ second cause of action is dismissed

without prejudice.



            Signed January 28, 2021.

                                                    BY THE COURT


                                                    ________________________________________
                                                    David Barlow
                                                    United States District Judge




43
     Id. at ¶¶ 30, 37, 44.
44
   Defendants’ Reply to Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Second Cause of Action
at 2, ECF No. 14, filed May 15, 2020.

                                                                                                                 8
